ON REHEARING
THOMPSON, Judge.
Much of the claimant’s motion for rehearing relates to an alleged error in the majority opinion i’egarding the effect of a partial lump sum advance on supplemental benefits paid by the Division of Workers’ Compensation (Division). It is contended that without stating its reason or any citation of authority the majority has ruled that it is within the discretion of the Division to determine whether a partial lump sum advance is “tantamount to a washout”. Claimant further contends that such a ruling will impact and add a further element of uncertainty to every future claim for a partial advance of benefits, and that such result is clearly wrong under existing statutes and should not be allowed to become the law in Florida.
The majority opinion does not hold that the Division has unfettered discretion to determine whether a partial lump sum advance is “tantamount to a washout.” Rather, the majority opinion merely noted that the deputy commissioner (deputy) and the two attorneys had debated the question of whether the Division would view the lump sum advance as tantamount to a washout and would discontinue the payment of supplemental benefits. The majority opinion is not intended to convey the impression that the Division has unlimited authority to interpret statutes administered by it.
The question of the construction of the statute is a question of law, not fact. The next to the last paragraph of the original majority opinion which implies it is a question of fact is deleted. With this modification the petition for rehearing is denied.
SHIVERS, J., concurs.
ERVIN, J., dissents.